J-S55007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL AARON ROSS                            :
                                               :
                       Appellant               :   No. 1738 WDA 2018

                Appeal from the Order Dated November 6, 2017
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-CR-0002038-2004

BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                           FILED NOVEMBER 21, 2019

        Paul Aaron Ross (Appellant) appeals from the order denying his request

for a Frye hearing.1 After careful consideration, we vacate the trial court’s

order denying Appellant’s request for a Frye hearing and remand to the trial

court for proceedings consistent with this decision.

        This appeal arises from the June 27, 2004 murder of Tina Miller at Canoe

Creek Lake in Canoe Creek State Park. Appellant was arrested and charged

with Ms. Miller’s murder. On November 23, 2005, a jury found Appellant guilty


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 A Frye hearing, named after the decision in Frye v. United States, 293 F.
1013 (D.C. Cir. 1923), “is a hearing held for the trial court to determine
whether the general scientific community has reached a general acceptance
of the principles and methodology used by the expert witness.”
Commonwealth v. Walker, 92 A.3d 766, 769 n.1 (Pa. 2014).
J-S55007-19


of first-degree murder, aggravated assault, involuntary deviate sexual

intercourse, unlawful restraint, simple assault, false imprisonment, and

indecent assault.2

       A prior panel of this Court summarized the post-trial procedural history:

       At the sentencing phase of the trial, the jury rejected imposition
       of the death penalty. The trial court then proceeded to sentence
       [Appellant] to life in prison plus 24 to 48 years. [Appellant] filed
       post-trial motions, which the trial court denied on January 30,
       2006. On February 10, 2006, [Appellant] filed a timely notice of
       appeal, but [Appellant’s] counsel failed to file an appellate brief
       and the appeal was consequently dismissed. On September 26,
       2008, [Appellant] filed a PCRA petition seeking the reinstatement
       nunc pro tunc of his direct appeal rights, which the trial court
       granted on August 14, 2009.

Commonwealth v. Ross, 57 A.3d 85, 90 (Pa. Super. 2012) (en banc).

       On October 12, 2012, an en banc panel of this Court vacated Appellant’s

judgment of sentence and remanded for a new trial. Id. at 105. On November

17, 2015, the Pennsylvania Supreme Court denied the Commonwealth’s

petition for allowance of appeal.

       On March 1, 2016, Appellant filed pre-trial motions in which he sought,

inter alia, the exclusion of any expert evidence relating to bite mark

identification and a Frye hearing.             At trial, the Commonwealth intends to

introduce the testimony of Dr. Dennis Asen (Dr. Asen) and Dr. Lawrence

Dobrin (Dr. Dobrin). Dr. Asen and Dr. Dobrin are both dentists and practice



____________________________________________


2 18 Pa.C.S.A. §§ 2501(a), 2702(a)(1), 3123(a)(1), 2902(a)(1), 2701(a)(1),
2903(a), 3126(a)(2).

                                           -2-
J-S55007-19


in the field of forensic odontology (the study of the structure of teeth). Dr.

Asen and Dr. Dobrin intend to testify that the mark on Ms. Miller’s left breast

was caused by a human bite, and when they compared five sets of teeth

molds, including one from Appellant, Dr. Asen and Dr. Dobrin could exclude

four of the molds from having made the bite mark, but not Appellant’s.

      On December 2, 2016, following the filing of several supplemental

motions by Appellant and objections by the Commonwealth, the trial court

heard oral argument on Appellant’s request for a Frye hearing. On March 8,

2017, after the parties submitted additional briefs on Appellant’s request for

a Frye hearing, the trial court entered an order concluding that bite mark

identification evidence is not novel and therefore a Frye hearing was not

warranted. The court further provided that the Commonwealth’s experts were

to adhere to the guidelines set forth by the American Board of Forensic

Odontologists (ABFO).

      On April 5, 2017, Appellant filed a motion to amend the March 8, 2017

order to include language relating to Pennsylvania Rule of Evidence 702(c), so

that the trial court could address whether the expert methodology is generally

accepted in the relevant field. Appellant also requested that the court certify

for immediate appeal its decision not to hold a Frye hearing on the bite mark

identification evidence.   On November 6, 2017, the trial court entered an

amended order once again denying Appellant’s request for a Frye hearing.




                                     -3-
J-S55007-19


The trial court also included in the order language addressing Rule 702(c) and

granting Appellant’s request for certification of immediate appeal.

      On December 5, 2017, Appellant filed a petition for permission to file an

interlocutory appeal with this Court, which we denied by per curiam order on

May 7, 2018. On June 1, 2018, Appellant filed a petition for allowance of

appeal to the Pennsylvania Supreme Court.        On November 20, 2018, our

Supreme Court granted Appellant’s petition for allowance of appeal, vacated

this Court’s order denying Appellant’s petition for permission to file an

interlocutory appeal, and remanded the case to this Court for disposition.

      On appeal, Appellant presents the following issues for review:

      1) WHETHER THE SUBSTANTIAL EVIDENCE [APPELLANT]
      PROPOSED TO PRESENT AT A MOVED-FOR FRYE HEARING
      DISCREDITING BITE MARK ANALYSIS COMES FROM AND IS PART
      OF THE RELEVANT SCIENTIFIC COMMUNITY FOR FRYE
      PURPOSES THUS ENTITLING HIM TO A FRYE HEARING; OR
      WHETHER PENNSYLVANIA COURTS MUST LIMIT THEIR
      RELIABILITY  INQUIRY   TO  THE   VIEWS   OF   CURRENT
      PRACTICTIONERS OF THE PARTICULAR TECHNIQUE AT ISSUE?

      2) WHETHER THE SUBSTANTIAL EVIDENCE PROFFERED BY
      [APPELLANT] AT THE MOVED-FOR FRYE HEARING PRESENTED A
      LEGITIMATE DISPUTE REGARDING THE RELIABILITY OF BITE
      MARK ANALYSIS THUS ENTITLING HIM TO A FRYE HEARING; AND
      SUCH THAT THE TRIAL COURT’S ADMISSION OF THE SAME
      WITHOUT A FRYE HEARING WAS IN ERROR?

Appellant’s Brief at 5.

      Both of Appellant’s issues related.       Therefore, we address them

together. We begin with our standard of review:

      As a general rule, this Court’s standard of review of a trial court’s
      evidentiary ruling, including a ruling whether expert scientific

                                      -4-
J-S55007-19


     evidence is admissible against a Frye challenge, is limited to
     determining whether the trial court abused its discretion. Grady
     v. Frito–Lay, Inc., 839 A.2d 1038, 1046 (Pa. 2003); Zieber v.
     Bogert, 773 A.2d 758, 760 n.3 (Pa. 2001) (citing
     Commonwealth v. Minerd, 753 A.2d 225 (Pa. 2000)). “An
     abuse of discretion may not be found merely because an appellate
     court might have reached a different conclusion, but requires a
     result of manifest unreasonableness, or partiality, prejudice, bias,
     or ill-will, or such lack of support so as to be clearly erroneous.”
     Grady, 839 A.2d at 1046 (citing Paden v. Baker Concrete
     Constr., Inc., 658 A.2d 341, 343 (Pa. 1995)).

Commonwealth v. Dengler, 890 A.2d 372, 379 (Pa. 2005) (citations

modified).

     Appellant argues that the trial court abused its discretion in denying his

request for a Frye hearing on the admissibility of the Commonwealth’s bite

mark identification evidence.    This Court recently articulated the legal

standards implicated by a Frye analysis:

         The Frye standard originally was intended to prevent the
     situation in which a party would seek to introduce scientific
     evidence that was so new that it would be impossible to “produce
     rebuttal experts, equally conversant with the mechanics and
     methods of a particular technique.” [U.S.] v. Addison, 498 F.2d
     741, 744 (D.C. App. 1974). Frye contemplated a judicial inquiry,
     informed by experts, into the general acceptance of the scientific
     methods used. The standard required that “the thing from which
     the [expert’s] deduction is made must be sufficiently established
     to have gained general acceptance in the particular field in which
     it belongs.” Frye, supra at 1014. At issue in Frye was
     admissibility of the systolic blood pressure deception test,
     commonly known as the lie detector test. The trial court excluded
     the evidence, and the court affirmed that ruling on appeal,
     explaining:

        Just when a scientific principle or discovery crosses the line
        between the experimental and demonstrable stages is
        difficult to define. Somewhere in this twilight zone the
        evidential force of the principle must be recognized, and

                                    -5-
J-S55007-19


        while courts will go a long way in admitting expert testimony
        deduced from a well-recognized scientific principle or
        discovery, the thing from which the deduction is made must
        be sufficiently established to have gained general
        acceptance in the particular field in which it belongs.

     Frye, supra at 1014. Pennsylvania adopted the Frye standard in
     Commonwealth v. Topa, 369 A.2d 1277 (Pa. 1977), a case
     involving the propriety of the trial court’s admission of voice print
     identification evidence through an expert, Lieutenant Nash, of the
     Michigan State Police. Our High Court, applying Frye, reasoned
     that

        [t]he requirement of general acceptance in the scientific
        community assures that those most qualified to assess the
        general validity of a scientific method will have the
        determinative voice. Additionally, the Frye test protects
        prosecution and defense alike by assuring that a minimal
        reserve of experts exists who can critically examine the
        validity of a scientific determination in a particular case.
        Since scientific proof may in some instances assume a
        posture of mystic infallibility in the eyes of a jury of laymen,
        the ability to produce rebuttal experts, equally conversant
        with the mechanics and methods of a particular technique,
        may prove to be essential.

     Topa, supra at 1282 (quoting Addison, supra at 744). The
     Topa Court went on to conclude that the testimony of one expert
     could not satisfy this standard, citing commentaries questioning
     the reliability of sound spectrographs and voiceprints and
     demonstrating that it was not generally accepted within the field
     of acoustical science.

     Thus, the Frye standard originally was intended to prevent a party
     from introducing scientific evidence that was so new that it would
     be impossible to “produce rebuttal experts, equally conversant
     with the mechanics and methods of a particular technique.”
     Addison, supra at 744. Frye contemplated a judicial inquiry,
     informed by experts, into the general acceptance of the scientific
     methods used.

     In the years since the adoption of the Frye standard, this Court
     has clarified that “Frye only applies to determine if the relevant
     scientific community has generally accepted the principles and

                                     -6-
J-S55007-19


       methodology the scientist employs, not the conclusions the
       scientist reaches.”  Trach v. Fellin, 817 A.2d 1102, 1112
       (Pa.Super. 2003) (en banc).

Walsh v. BASF Corp., 191 A.3d 838, 842-43 (Pa. Super. 2018), appeal

granted, 203 A.3d 976 (Pa. 2019).3

       The above principles have been incorporated into Pennsylvania Rule of

Evidence 702, which states:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:

       (a) The expert’s scientific, technical, or other specialized
       knowledge is beyond that possessed by the average layperson;

       (b) The expert’s scientific, technical, or other specialized
       knowledge will help the trier of fact to understand the evidence or
       to determine a fact in issue;

       (c) The expert’s methodology is generally accepted in the
       relevant field.

Pa.R.E. 702 (emphasis added).

       Appellant argues that the trial court erred in determining a Frye hearing

was unnecessary in this case.           Appellant asserts that the court wrongly


____________________________________________


3  This case was argued before our Supreme Court on October 15, 2019, and
is awaiting disposition. See Walsh v. BASF Corp., 203 A.3d 976 (Pa. 2019).
The issue before our Supreme Court is whether, in conducting a Frye analysis,
“trial courts are not permitted to act as ‘gatekeepers’ to ensure the relevance
and reliability of scientific studies offered by experts to support their opinions
by scrutinizing whether those studies actually support their opinions.” Id. at
978. While the Supreme Court may overturn our Walsh decision, their
disposition will have no bearing on the outcome of this case or the general
standards triggering the necessity of a Frye hearing that were thoughtfully
set forth in the Walsh decision.

                                           -7-
J-S55007-19


concluded that the methodology employed by the Commonwealth’s experts in

conducting their bite mark identification analysis was generally accepted in

the scientific community of forensic odontology.           Additionally, Appellant

contends that the trial court should have examined whether the expert’s

methodology for bite mark identification analysis was generally accepted in

the broader scientific community, as opposed to limiting its examination to

the field of forensic odontology.         Appellant maintains that bite mark

identification   analysis   has   applications   in   several   different   scientific

communities, and several of these communities have determined that bite

mark identification analysis is not reliable and has little or no evidentiary

value.

      In support of his argument, Appellant relies on our Supreme Court’s

decision in Betz v. Pneumo Abex, LLC, 44 A.3d 27 (Pa. 2012). At issue in

Betz was the admissibility of expert opinion evidence relating to the “any-

exposure” theory of legal causation, i.e., “that each and every exposure to

asbestos – no matter how small – contributes substantially to the development

of asbestos-related diseases.” Id. at 30. As part of its analysis, the Supreme

Court had to first address, as a threshold issue, whether the trial court was

correct in concluding that a Frye hearing was necessary to determine the

admissibility of the “any-exposure” evidence. Id. at 52-55.

      In concluding that the trial court’s decision to conduct a Frye hearing

was correct, the Supreme Court explained:


                                       -8-
J-S55007-19


         There is inherent tension among the various measures for
     admissibility of expert testimony. The threshold common law test
     requires merely some reasonable pretension to specialized
     knowledge. See, e.g., Miller v. Brass Rail Tavern, Inc., 664
     A.2d 525, 528 (Pa. 1995). Our evidentiary rules, on the other
     hand, suggest trial courts may take a greater role in assessing
     whether the testimony will assist the trier of fact to understand
     the evidence or determine a fact in issue, see Pa.R.E. 702, and in
     screening evidence to avoid unfair prejudice, confusion of the
     issues, or misleading of the jury, see Pa.R.E. 403. For better or
     for worse, however, in the context of the more conventional
     realms of science, the Pennsylvania decisions tend to downplay
     the courts’ screening function. See, e.g., Commonwealth v.
     Nazarovitch, 436 A.2d 170, 172 (Pa. 1981) (“[C]ourts will go a
     long way in admitting expert testimony deduced from a well-
     recognized scientific principle or discovery[.]” (quoting Frye, 293
     F. at 1014)). A manifestation of this trend is that challenges
     generally are vetted through the Frye litmus, which winnows the
     field of the attacks by application of the threshold requirement of
     novelty. See Grady, 839 A.2d at 1043-44.

        Various reasons underlie the preference to limit the courts’
     involvement in determining the admissibility of scientific evidence.
     There is the concern that liberality in allowing challenges would
     substantially increase the number of challenges (and cases in
     which lengthy pre-trial proceedings would ensue).               The
     competency of trial judges to accept or reject scientific theories
     remains a legitimate subject of controversy. Additionally, a claim
     or defense in many cases may rise or fall based upon expert
     testimony and, therefore, there is some reluctance on the part of
     courts to deprive litigants of their day in court.

        On the other hand, this Court has recognized the influential
     nature of expert testimony on complex subjects, and the potential
     that distortions have to mislead laypersons. See id. at 1045;
     Topa, 369 A.2d at 1281-82. It would be naïve, in this regard, to
     assume that the possibility for distortion is limited to the very
     newest realms of science.       Cf. Grady, 839 A.2d at 1045
     (explaining that Frye applies not only to novel science, but also
     where scientific methods are utilized in a novel way).

       We therefore agree with Appellants that a reasonably broad
     meaning should be ascribed to the term “novel.” Furthermore,
     we conclude that a Frye hearing is warranted when a trial

                                    -9-
J-S55007-19


      judge has articulable grounds to believe that an expert
      witness has not applied accepted scientific methodology in
      a conventional fashion in reaching his or her conclusions.
      Accord id. We believe a narrower approach would unduly
      constrain trial courts in the appropriate exercise of their discretion
      in determining the admissibility of evidence. See id. at 1046.

Id. at 52-53 (emphasis added, footnote omitted, citations modified).

      Additionally, in Betz, the Supreme Court rejected the notion that the

defendants could not challenge the methodology of the plaintiff’s expert

pathologist   with   the   testimony   of   risk   assessors,   toxicologists,   and

epidemiologists. Id. at 54. The Court reasoned that the expert pathologist’s

“any-exposure” opinion “was not couched in terms of a methodology or

standard peculiar to the field of pathology[,]” and “was plainly grounded on

risk assessment.” Id. at 54-55. Thus, the Supreme Court determined that

the subjects at issue “are not within the particular expertise of a pathologist,

but, rather, are interdisciplinary in character.” Id. at 55.

      In this case, the trial court reached two conclusions in denying

Appellant’s request for a Frye hearing. First, the trial court determined that

“[b]ite mark evidence is currently generally accepted in the relevant scientific

community of forensic odontologists.” Trial Court Opinion, 11/6/17, at 5. The

court explained:

      The American Board of Forensic Odonotologists (ABFO) has
      promulgated guidelines regarding the approved methodology
      concerning bite mark evidence. This [c]ourt notes that the
      aforementioned methodology rejects the notion that human
      dentitions are unique to the individual. Any evidence proffered by
      the Commonwealth to suggest that an individual can be identified


                                       - 10 -
J-S55007-19


      by a bite mark, rather than merely excluded or not excluded as
      having made the mark, would be inadmissible.

Id.

      Second, the trial court rejected Appellant’s reliance on Betz, finding that

case distinguishable:

      It is true that the Pennsylvania Supreme Court allowed the Betz
      defendants to address the methodology of a pathologist through
      the testimony of risk assessors, toxicologists, and epidemiologists.
      However, Betz can be distinguished from the instant case. The
      Betz Court found that the pathologist’s opinion was not “couched
      in terms of a methodology or standard peculiar to the field of
      pathology.” [Betz, 44 A.3d at 54]. Rather, the pathologist’s
      opinion was “plainly grounded on risk assessment” and was
      “interdisciplinary in character.” Id. at 55. The Betz Court based
      its decision not upon the role of pathologists generally, but upon
      the specific methodology employed by the individual pathologist
      in question.      Betz does not make a broad assertion that
      Pennsylvania law “mandates a broader definition of the relevant
      scientific community” where the methodology of a pathologist is
      at issue. Here, the Commonwealth does not seek to offer the kind
      of broad-scale scientific testimony that was at issue in Betz.

Id. at 6.

      After careful consideration, we find support for Appellant’s position that

a Frye hearing was warranted in this case. First, with respect to the trial

court’s conclusion that bite mark identification analysis has general

acceptance in the field of forensic odontology, Appellant offered evidence

indicating that there is a lack of consensus among forensic odontologists on

whether bite mark identification analysis is reliable and valid. While there is

no dispute that the ABFO has established standards and a methodology for

conducting bite mark identification analysis, see Commonwealth’s Third Brief


                                     - 11 -
J-S55007-19


in Opposition to Appellant’s Request for a Frye Hearing, 2/21/17, Exhibit B,

Appellant presented numerous reports to the trial court indicating that

practitioners within the community of forensic odontology question whether

this methodology reliably enables forensic odontologists to identify an injury

as a human bite mark.

      For example, Appellant presented evidence from a presentation by Dr.

David Senn, DDS, Vice-President of the American Board of Forensic

Odontology, to the National Academies: Committee on Identifying the Needs

of the Scientific Community. See Defendant’s Post-Argument Supplement to

“Defendant’s Motion in Limine: Frye Test – Bite Mark Evidence” (hereinafter

Defendant’s Post-Argument Supplement), 1/17/17, Exhibit 4 (Presentation to

the National Academies: Committee on Identifying the Needs of the Forensic

Science Community – Forensic Odontology Bite Marks (hereinafter Senn

Presentation), 4/23/07, at 31-34).       While Dr. Senn opined that bite mark

identification analysis was important to the investigation and adjudication of

certain crimes, id. at 45, Dr. Senn identified several “major problems” with

bite mark identification analyses, including: “[t]he uniqueness of the human

dentition has not been scientifically established”; “[t]he ability of the dentition,

if unique, to transfer a unique pattern to human skin and maintain that

uniqueness has not been scientifically established”; “[a] clear statement of

the type, quality, and number of class and individual characteristics or other

features required to indicate that a bite mark has reached a threshold of


                                      - 12 -
J-S55007-19


evidentiary value has not been established”; and “Forensic Odontology

certifying organizations have not created or administered bite mark analysis

proficiency tests for their board certified members.” Id. at 31-34.

     Likewise, Appellant presented a report by the President’s Council of

Advisors on Science and Technology, which revealed the following:

     Empirical research suggest that forensic odontologists do not
     consistently agree even on whether an injury is a human bitemark
     at all.    A study of the American Board of Forensic
     Odontology (ABFO) involved showing photos of 100 patterned
     injuries to ABFO board-certified bitemark analysts, and asking
     them to answer three basic questions concerning (1) whether
     there was sufficient evidence to render an opinion as to whether
     the patterned injury is a human bitemark; (2) whether the mark
     is a human bitemark, suggestive of a human bitemark, or not a
     human bitemark; and (3) whether distinct features (arches and
     toothmarks) were identifiable. Among the 38 examiners who
     completed the study, it was reported that there was unanimous
     agreement on the first question in only 4 of the 100 cases and
     agreement of at least 90 percent in only 20 of the 100 cases.
     Across all three questions, there was agreement of at least 90
     percent in only 8 of the 100 cases.

Defendant’s Post-Argument Supplement, 1/17/17, Exhibit 5 (PRESIDENT’S

COUNCIL   OF   ADVISORS   ON   SCIENCE   AND   TECHNOLOGY, REPORT   TO THE   PRESIDENT:

FORENSIC SCIENCE   IN   CRIMINAL COURTS: ENSURING SCIENTIFIC VALIDITY        OF   FEATURE-

COMPARISON METHODS (hereinafter PCAST Report) 84-85 (2016)) (emphasis

added).

     The studies proffered by Appellant challenge the trial court’s conclusion

that the ABFO’s methodology for using bite marks to eliminate persons as

suspects is generally accepted in the field of forensic odontology.                 These

reports reflect that individuals within the forensic odontology community

                                          - 13 -
J-S55007-19


question not only whether the ABFO’s methodology can reliably aid experts in

using bite marks to validly identify or exclude individuals as criminal actors,

but also whether the methodology enables experts to identify a wound as a

human bite mark.            Therefore, Appellant provided the trial court with

articulable grounds that the Commonwealth’s expert witnesses on bite mark

identification analysis have not applied accepted scientific methodology in

reaching their conclusions.          See Betz, 44 A.3d at 53.         Accordingly, we

conclude that the trial court abused its discretion in denying Appellant’s

request for a Frye hearing.

      We are likewise persuaded by Appellant’s argument that the trial court

should not have limited consideration of the general acceptance of the experts’

methodology in this case to the field of forensic odontology. As several of the

reports Appellant cites reflect, bite mark identification analysis implicates

numerous scientific fields.          See generally Defendant’s Post-Argument

Supplement, 1/17/17, Exhibit 2 (NATIONAL ACADEMY           OF   SCIENCES, COMMITTEE   ON


IDENTIFYING   THE   NEEDS   OF THE   FORENSIC SCIENCES COMMUNITY, STRENGTHENING

FORENSIC SCIENCE     IN THE   UNITED STATES:      A PATH FORWARD (2009), Exhibit 5

(PCAST Report), Exhibit 11 (Michael J. Saks, et al., Forensic bitemark

identification: weak foundations, exaggerated claims, 3(3) J. LAW BIOSCI. 1

(2016)). As these studies indicate, bite mark identification analysis not only

involves concepts relating to forensic science generally, but also pathology,

biology,   statistics,   and    metrology.        See   Defendant’s    Post-Argument


                                         - 14 -
J-S55007-19


Supplement, 1/17/17, Exhibit 11 (Michael J. Saks, et al., Forensic bitemark

identification: weak foundations, exaggerated claims, 3(3) J. LAW BIOSCI. 1

(2016)) (noting that the forensic identification process is “fundamentally

probabilistic” and that it involves the interplay of different scientific disciplines

including    blood   (pathology),    skin   (biology   and    dermatology),     and

measurements (metrology)). Because the act of biting a human involves not

only the biter’s teeth, but also the skin, muscle, tissue, and blood with which

the teeth make contact, the notion that bite mark identification analysis

involves scientific disciplines beyond forensic odontology is reasonable.

      Finally, we emphasize that our decision in no way represents a

determination as to the general acceptance of the methodology underlying

bite mark identification analysis utilized by the Commonwealth’s experts in

this case.   We make no judgment as to the admissibility of the bite mark

identification evidence at issue. Rather, we simply conclude that Appellant

provided the trial court with articulable grounds to believe that the

Commonwealth’s expert witnesses on bite mark identification analysis may

not have applied generally accepted scientific methodology in reaching their

conclusions, and consequently, the trial court erred in concluding that a Frye

hearing was not necessary. While Appellant’s evidence expresses negative

opinions on bite mark identification analysis, we cite it only to support our

conclusion that a Frye hearing is proper for the resolution of these

discrepancies, and to afford both parties the opportunity to present evidence


                                       - 15 -
J-S55007-19


in support of their positions.   Therefore, we vacate the order denying

Appellant’s request for a Frye hearing and remand this matter to the trial

court for a hearing in accordance with Frye.

     Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2019




                                   - 16 -